Citation Nr: 0023782	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel




INTRODUCTION

The veteran served on active naval duty from March 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1997 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for a bilateral hearing loss disability was denied 
and service connection for PTSD was granted with assignment 
of a 30 percent disability evaluation.

The issue of entitlement to a rating in excess of 30 percent 
for PTSD is addressed in the REMAND, below. 


FINDINGS OF FACT

1.  The evidence shows that the veteran currently has a 
bilateral sensorineural hearing loss disability, he was 
exposed to noise during active service when his military 
occupational specialty was motor machinist's mate as well as 
after service.  

2.  A VA physician has opined that the veteran's hearing loss 
disability "in keeping with noise exposure in [World War 
II]." 


CONCLUSION OF LAW

A bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
plausible, i.e., well-grounded, the claimant's initial burden 
has been met, and VA is obligated under 38 U.S.C. § 5107(a) 
to assist the claimant in developing the facts pertinent to 
the claim.  Here, the claim if plausible because the veteran 
currently has a bilateral hearing loss which has been 
attributed by a VA Chief of Audiology to inservice noise 
exposure.  However, there are not outstanding records to be 
obtained and, in light of the favorable outcome as to this 
issue, the duty to assist has been met.  

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  Positive medical evidence of nexus between 
current disability and service may be rebutted by medical 
evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is also 
warranted if a disease manifests itself during service (or in 
a presumptive period) but is not identified until later and 
there is a showing of post service continuity of symptoms and 
medical evidence relates the symptoms to the current 
condition.  Rose v. West, 11 Vet. App. 169, 171-72 (1998) 
(citing Savage v. Gober, 10 Vet. App. 488, 495-98 (1997)). 

When hearing loss is not initially manifested during service 
or, for sensorineural hearing loss, within one year 
thereafter, direct service connection may nevertheless be 
established by evidence demonstrating that the disease or 
injury resulting in hearing loss disability was in fact 
incurred or aggravated during service.  38 C.F.R. 
§§ 3.303(d), 3.304 (1994); Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).

Evidence contained in his discharge papers associated with 
his claims folder indicate that he worked for the Fafnir Ball 
Bearing Co. in New Britain Connecticut from October 1940 to 
March 1942 as a lathe machine operator prior to entry into 
active duty.  

The veteran contends that he developed a bilateral hearing 
loss disability as a result of noise exposure during active 
service with the Navy during World War II.  His military 
occupational specialty (MOS) was motor machinist's mate.  He 
indicated that his principle duties included working in the 
engine room of various ships.  In addition, he stated that he 
was exposed to enemy fire and ordinance explosions.  

However, the examination for service entrance was negative 
for a hearing loss and the service medical records as a whole 
are negative for hearing loss

The report of an October 1995 private audiological 
examination reveals a diagnosis of bilateral mild to moderate 
high-frequency sensorineural hearing loss consistent with 
tinnitus.  

In September 1997 a private physician stated that the veteran 
had had tinnitus for the past 50 years which, after ruling 
out other causes, was consistent with a head injury on an 
"LST" during World War II, when the veteran sustained a 
deep laceration over the orbit of the right eye.  It was also 
stated that "[t]he cause [of the tinnitus] is fairly 
obvious."  

A subsequent November 1997 memorandum from the Chief of 
Audiology at the VA West Palm Beach clinic indicates the 
veteran related a history of noise exposure below decks 
during active service.  Due to the noises he complained of 
tinnitus and temporary threshold shifts.  The VA physician 
opined that the veteran's current hearing loss disability was 
"entirely in keeping with noise exposure in [service], all 
the more so since he had no significant noise exposure prior 
to [service] and following his discharged worked as a 
hairdresser in a salon."

However, at a January 1997 RO hearing the veteran testified 
that during service a head injury and aspirin would "bring 
it [tinnitus] on" and that after service he had worked in a 
ball bearing factory where there was a lot of noise.  

Initially the Board observes that the veteran is service-
connected for residuals of a laceration over the right eye, 
rated noncompensably disabling, and for tinnitus (apparently 
as due to the same head injury that caused the service-
connected laceration), assigned a 10 percent rating. 

The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).  However, 
the medical evidence shows that the veteran's sensorineural 
hearing loss is consistent with inservice noise exposure.  
While the VA Chief Audiologist indicated that the veteran had 
no post service noise exposure, contrary to the veteran's 
testimony, there is no evidence on file indicating how long 
the veteran was exposed to such post service noise exposure 
nor is there any competent medical evidence relating to the 
significance of such noise exposure.  

In sum, there is only one source of competent medical 
evidence on file as to the etiology of the veteran's current 
hearing loss and that evidence is favorable and unrebutted.  
The Board may not rely upon it's own unsubstantiated medical 
opinion to rebut such evidence.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  Accordingly, service connection for 
bilateral hearing loss is warranted.  


ORDER

Service connection for a bilateral hearing loss disability is 
granted.  


REMAND

The veteran has submitted a well grounded claim for an 
increased initial disability rating for PTSD.  See Shipwash 
v. Brown, 8 Vet. App. 218 (1995) (when a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open).  VA has a duty to assist veterans in the development 
of facts pertinent to well grounded claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

With respect to the veteran's claim for an increased 
disability rating for PTSD, the veteran filed his formal, 
written, claim for service connection in January 1997.  The 
evidence shows that PTSD was initially diagnosed on August 
19, 1996 during VA outpatient treatment.  The date of VA 
outpatient examination was accepted by the RO as the date of 
receipt of claim and it constituted an informal claim for 
benefits.  Accordingly, August 19, 1996 is the date of claim 
on appeal.  

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  
Those amendments included substantive changes in the criteria 
for the evaluation of the veteran's disability.  The Court 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board feels that the veteran should be 
informed of the pre-amended criteria for the rating of his 
disability and allowed the opportunity to present argument 
and evidence relevant to those criteria.

The Board also feels that a VA examination would be useful in 
determining the current extent and severity of the veteran's 
service-connected PTSD as the most recent VA examination for 
compensation purposes was conducted in July 1997.  Similarly, 
the most recent pertinent medical evidence contained in the 
claims folder is dated in July 1998.  

Based on the discussions above, the case is REMANDED for the 
following development:

1.  The RO should obtain the names and addresses of 
all medical care providers who treated the veteran 
PTSD since July 1998.  After securing the necessary 
release, the RO should obtain these records.

2.  The RO should also schedule the veteran for a VA 
psychiatric examination to ascertain the severity of 
his PTSD.  Prior to the scheduling of the 
examination, the RO should apprise the veteran of 
the consequences of a failure to report for the VA 
examination, pursuant to 38 C.F.R. § 3.655.  All 
communications with the veteran must be documented.  

The claims folder and a copy of this remand should 
be made available and reviewed by the examiner prior 
to the examination of the veteran.  The examiner is 
also requested to evaluate and describe in detail 
the effect the veteran's service-connected 
psychiatric disorder may have on his industrial 
capability.  The examiner should review the 
veteran's entire medical history, prior to offering 
an assessment of industrial and social impairment 
directly due to psychiatric disability.  

The examiner should render an opinion whether the 
service-connected psychiatric disorder prevents 
employment.  

The examiner must conduct a detailed mental status 
examination.  Any indicated tests or studies should 
be accomplished. The examiner must provide a 
comprehensive report including complete rationale 
for all conclusions reached.  On the examination 
report, the examiner should:

a.  Conduct a thorough review of the veteran's 
claims folder and medical history and should 
state in the examination report that such review 
has been conducted;

b.  Indicate the exact diagnosis or diagnoses of 
the veteran's psychiatric disorder(s);

c.  State whether or not the veteran's PTSD is 
manifested by any of the following symptoms.  If 
so manifested, the examiner should state the 
frequency or severity of the symptom.  If not so 
manifested, the examiner should specifically so 
state.  The symptoms:

1)  depressed mood;
2)  anxiety;
3)  suspiciousness; 
4)  panic attacks;
5)  chronic sleep impairment;
6)  mild memory loss (such as forgetting names, 
directions or recent events);
7)  flattened affect;
8)  circumstantial, circumlocutory, or 
stereotyped speech;
9)  difficulty in understanding complex 
commands;
10)  impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks);
11)  impaired judgment;
12)  impaired abstract thinking;
13)  disturbances of motivation or mood;
14)  difficulty in establishing and maintaining 
effective work and social relationships;
15)  suicidal ideation;
16)  obsessional rituals which interfere with 
routine activities;
17)  speech intermittently illogical, obscure, 
or irrelevant;
18)  near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or effectively;
19)  impaired impulse control (such as 
unprovoked irritability with periods of 
violence);
20)  spatial disorientation;
21)  neglect of personal appearance and 
hygiene;
22)  difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting);
23)  inability to establish and maintain 
effective relationships;
24)  gross impairment in thought processes or 
communication;
25)  persistent delusions or hallucinations;
26)  grossly inappropriate behavior;
27)  persistent danger of hurting self or 
others;
28)  intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene);
29)  disorientation to time or place; and
30)  memory loss for names of close relatives, 
own occupation, or own name;

d.  Discuss the effect, if any, of the veteran's 
PTSD, as opposed to any nonservice-connected 
psychiatric or physical disorders, on his social 
and industrial adaptability.  If it is medically 
impossible to distinguish symptoms resulting from 
the various disorders, the examiner should 
specifically state so in the examination report; 
and

e.  Assign a Global Assessment of Functioning 
(GAF) score for the veteran's service-connected 
PTSD consistent with the American Psychiatric 
Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  The 
examiner must provide a definition of the score 
assigned, and should indicate the degree of 
impairment it represents or otherwise explain the 
significance of the score.  The report should 
contain complete and detailed rationale for all 
opinions expressed.

3.  Upon completion of the foregoing, the RO should 
review the claims folder and ensure that all of the 
development action has been conducted and completed 
in full.  Specific attention is directed to the 
examination reports.  The Court has held that, if 
the requested examinations do not include adequate 
responses to the specific opinions requested, the 
report must be returned for corrective action.  38 
C.F.R. § 4.2 ("if the [examination] report does not 
contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. Principi, 3 
Vet.App. 461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  Following completion of the foregoing, the RO 
should review the issues on appeal.  If the decision 
remains adverse to the veteran, in whole or in part, 
he and his representative should be furnished a 
supplemental statement of the case which informs 
them of both the current criteria as well as the 
pre-amendment criteria for the evaluation of mental 
disorders, and afforded the applicable period of 
time within which to respond.  Thereafter, subject 
to current appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  The purpose of this 
REMAND is to insure that the duty to assist is fulfilled.  No 
inference should be drawn regarding the final disposition of 
the issues herein.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals






 



